Citation Nr: 1228983	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-44 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from January 1970 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that, in pertinent part, denied service connection for bilateral hearing loss and for tinnitus.  

The Board notes that a September 2010 statement of the case identifies a May 2010 RO decision in which the RO denied determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for tinnitus, as the rating action on appeal in this matter.  The Board observes, however, that a prior August 2007 RO decision (noted above) which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and for tinnitus is not final.  In fact, the Veteran's representative actually submitted a timely substantive appeal as to the issues of entitlement to service connection for bilateral hearing loss and for tinnitus in June 2008.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (38 U.S.C.A. § 7105(d)(3) does not prescribe a particular format for the Veteran's appeal or a particular degree of specificity that must be provided).  Thus, the August 2007 RO decision is not final and that the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus have been pending since that time.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is the result of exposure to acoustic trauma during his active service.  

2.  The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and for tinnitus.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically maintains that he was exposed to loud noise from jet aircraft engines, as well as from large power generators, while performing his duties as weapons mechanic on the flight line during service and that such noise exposure caused his bilateral hearing loss and tinnitus.  He reports that he was required to be in very close proximity to jet aircrafts while the engines were in operation.  He states that he did use earmuffs on occasion, but that he mostly did not use hearing protection because of a poor fit, or because hearing protection was unavailable.  The Veteran essentially reports that his hearing loss and tinnitus were first experienced during service and have continued since his period of service.  

As noted above, the Veteran had active service from January 1970 to January 1974.  His DD Form 214 reflects that he had eleven months and twenty-eight days of foreign and/or sea service.  His occupational specialty was listed as a weapons mechanic.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (pursuant to the enlistment and separation examinations) and do not show complaints, findings, or diagnoses of tinnitus.  Such records do indicate a possible loss of some hearing acuity from the time of the audiological evaluation at the November 1969 enlistment examination as compared with the audiological evaluation at the November 1973 separation examination.  There is no evidence of record of hearing loss within the year after service as required for a presumption of service connection.  

The first post-service evidence of bilateral hearing loss and of tinnitus is in June 2007.  

A June 2007 VA audiological examination report indicates that the Veteran had a chief complaint of hearing loss.  The Veteran reported that he had difficulty hearing if people did not look at him while they were talking to him.  He stated that he was exposed to jet aircraft and generator noise during service.  As to his non-service noise exposure, the Veteran indicated that he worked as a service technician and that he had exposure to power tools and chainsaws.  He also indicated that he went hunting.  The Veteran reported that he first experienced hearing loss thirty years earlier.  He also stated that he suffered from a high-pitched hissing sound in his ears that started thirty years earlier.  He reported that he his tinnitus was bilateral and constant.  

The examiner reported results that were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  The diagnosis was mild bilateral hearing loss above 2000 Hertz.  The examiner also indicated that the Veteran had tinnitus.  The examiner commented that based on the above information, it was less than likely that the Veteran's tinnitus was the result of his military service.  The examiner reported that no opinion could be given concerning the Veteran's bilateral hearing loss because the claims file was not available.  The examiner indicated that the onset of the Veteran's tinnitus was after his military service and that he had a history of noise exposure post service.  The examiner stated that an opinion concerning the Veteran's bilateral hearing loss would be provided when his claims file was available for review.  

In a July 2007 addendum to the June 2007 VA audiological examination report, the examiner commented that after a complete review of the Veteran's claims file, it was less than likely that his bilateral hearing loss was the result of service noise exposure because his hearing was within normal limits for the frequencies of 500 through 4000 Hertz at the time of his discharge from service.  The examiner reported that there were other hearing tests performed during the Veteran's military service that showed a hearing loss, but that such involved a hearing loss that cleared.  

A June 2008 statement from an audiologist at Hearing Solutions, Inc., indicates that the Veteran presented with complaints of bilateral tinnitus which he described as a high-pitched ringing sensation.  The audiologist stated that the Veteran also reported that he had hearing difficulties, especially with background noise.  It was noted that the Veteran did not report any pain, discharge from his ears, or any unexplained dizziness.  The audiologist reported that the Veteran was in the Air Force from 1970 to 1974 and that he served as a bomb loader for fighter and bomber jets.  The audiologist indicated that the Veteran stated that he was subjected to jet aircraft engine noise, as well as noise from large power generators, while working on the flight line.  It was noted that the Veteran reported that he was required to be in very close proximity to aircrafts while their engines were in operation and that he was also required to be on hand at the end of the runway at take-off or landing in case deactivation of the bombs was necessary.  The audiologist indicated that the Veteran reported that he did use earmuffs, but that he mostly used no hearing protection because of a poor fit, or because it was unavailable.  The audiologist noted that the Veteran reported that his ears would ring at night and that the sound was similar to the sound of jet engines.  The audiologist stated that the Veteran indicated that the ringing had persisted throughout the years.  

The audiologist reported that following the military, the Veteran worked in a fabrication company and then in an office noise environment.  The audiologist indicated that the Veteran maintained that he repaired office equipment and that he did not have any significant noise exposure in his post-military occupation.  It was noted that the Veteran did report that he went hunting, but that he was adamant that he used hearing protection when sighting his rifle.  

The audiologist reported that an audiological evaluation showed hearing results that were indicative of a mild to moderate mixed hearing loss, bilaterally.  The audiologist stated that the Veteran's speech discrimination was good for both ears.  The audiologist stated that the Veteran had a history of noise exposure while in the military and that the hearing tests showed a mixed hearing loss with a reduction of bone conducted pure tone scores in the higher frequencies.  The examiner commented that the reduction of those scores might be the result of noise exposure that the Veteran endured while in the military.  The audiologist indicated that the Veteran had a mixed hearing loss which meant that his hearing was reduced due to two separate conditions.  It was noted that one condition was due to pressure within the middle ear space and that the other was most likely due to noise exposure.  

The audiologist indicated that he reviewed the Veteran's service treatment records and that such records showed normal hearing thresholds upon the Veteran's entrance and separation from the military.  The audiologist reported that the Veteran stated that his tinnitus and bilateral hearing loss were first experienced following exposure to jet aircraft noise.  The audiologist maintained that the duration of noise from jet aircraft engines without proper hearing protection would most likely contribute to the noise induced component of the hearing loss as observed in the Veteran's audiogram.  The audiologist reported that there were no definitive tests for subjective tinnitus and that he therefore had to speculate that the noise from the jet engines would be capable of producing damaging effects upon the Veteran's hearing, and that such was a reasonable speculation.  The audiologist commented that he would conclude that it was at least as likely as not that the Veteran's symptoms of tinnitus were related to his military service.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the June 2007 VA audiological examination report relates a diagnosis of mild bilateral hearing loss above 2000 Hertz.  The examiner also indicated that the Veteran had tinnitus.  The examiner commented it was less than likely that the Veteran's tinnitus was the result of his military service.  The examiner indicated that the onset of the Veteran's tinnitus was after his military service and that he had a history of noise exposure post service.  The examiner reported that no opinion could be given concerning the Veteran's bilateral hearing loss because the claims file was not available.  In a July 2007 addendum to the June 2007 VA audiological examination report, the examiner commented that after a complete review of the Veteran's claims file, it was less than likely that his bilateral hearing loss was the result of service noise exposure because his hearing was within normal limits for the frequencies of 500 through 4000 Hertz at the time of his discharge from service.  The examiner reported that there were other hearing tests performed during the Veteran's military service that showed a hearing loss, but that such involved a hearing loss that cleared.  

The Board notes that the VA examiner failed to specifically address the Veteran's reports of noise exposure from jet aircraft engines, as well as from power generators, during service.  Additionally, the Board observes that the examiner did not specifically address the Veteran's reports that he had hearing loss and tinnitus in service and that he had hearing loss and tinnitus since service.  The Board notes that the Veteran is competent to report that he had hearing problems and ringing in the ears in service and hearing loss and ringing in the ears since service, which he has alleged in this matter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Board notes that when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Thus, the Board finds that the opinions provided by the examiner at the June 2007 VA audiological examination, with the July 2007 addendum, are of very limited probative value in this matter.  

The Board observes that the June 2008 statement from an audiologist at Hearing Solutions, Inc., notes that the Veteran had a history of noise exposure while in the military and that the hearing tests showed a mixed hearing loss with a reduction of bone conducted pure tone scores in the higher frequencies.  The examiner commented that the reduction of those scores might be the result of noise exposure that the Veteran endured while in the military.  The audiologist indicated that the Veteran had a mixed hearing loss which meant that his hearing was reduced due to two separate conditions.  The audiologist reported that that one condition was due to pressure within the middle ear space and that the other was most likely due to noise exposure.  Additionally, the audiologist indicated that he reviewed the Veteran's service treatment records and that such records showed normal hearing thresholds upon the Veteran's entrance and separation from the military.  The audiologist reported that the Veteran stated that his tinnitus and bilateral hearing loss were first experienced following exposure to jet aircraft noise.  The audiologist maintained that the duration of noise from jet aircraft engines without proper hearing protection would most likely contribute to the noise induced component of the hearing loss as observed in the Veteran's audiogram.  The audiologist reported that there were no definitive tests for subjective tinnitus and that he therefore had to speculate that the noise from the jet engines would be capable of producing damaging effects upon the Veteran's hearing, and that such was a reasonable speculation.  The audiologist commented that he would conclude that it was at least as likely as not that the Veteran's symptoms of tinnitus were related to his military service.  

The Board observes although it is unclear if the audiologist from Hearing Solutions, Inc., reviewed the Veteran's entire claims file, he specifically reported that he did review the Veteran's service treatment records.  Additionally, the audiologist specifically discussed the Veteran's report of noise exposure from jet aircraft engines and from power generators during service, as well as his reports of hearing loss and tinnitus during service and since service.  Therefore the Board finds that the audiologist's opinions are more probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board notes that the most probative evidence of record relates the Veteran's bilateral hearing loss, at least in part, and his tinnitus to his period of service.  Additionally, as noted above, the Veteran is competent to report in-service hearing problems and tinnitus, continuous hearing loss and tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, supra.  Moreover, the Board finds that the Veteran's account is credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss and tinnitus that had their onset during a period of service.  Bilateral hearing loss and tinnitus were incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


